Trippe, Judge,
concurred as follows:
1. I concur with doubts in the judgment that the court below erred in charging that if McLendon, when he signed the drafts, knew of the sales of the cotton, and the times of the sales, then his signing the drafts with that knowledge was a recognition and adoption of the acts of plaintiffs, and he was liable for the payment of the drafts, and that if, with such knowledge, he signed and delivered the drafts, he thereby waived all defense he might have had, if any, to the accounts exhibited. Of course these doubts do not extend to the right of McLendon to claim a correction of any mistakes or errors in the charges; but of them there was no proof.
2. The effect of the refusal of McLendon to reply to the letters received from plaintiffs Avas to raise a presumption that *50he approved of what his factors had done and of what they proposed to do, so far as he was informed, and in the absence of anything to rebut such presumption, he is to be considered as having consented to the delay that had occurred in making sales. But such presumption extends not beyond his notice to them of his disapproval of their not having sold at earlier dates, and for a reasonable time after such notice. Any charges or losses by decline of prices after such reasonable' time, should not be charged against him.